DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 10/29/20 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “the fixing portion fixes a part of the solid-state battery” is confusing because it is unclear if this ‘a part of the solid-state battery’ is same or different from ‘a part of the solid-state battery’ in claim 17.  If they are different, it might be more clear to define it as ‘another part of the solid-state battery.’  And if they are same, it should be labeled as ‘the part of the solid-state battery.’

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/942,824. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/083,380 (present application)

14. (Original) A mobile device comprising:

a drive signal output circuit outputting a drive signal;

a drive portion operating based on the drive signal;


a solid-state battery supplying electric power to the drive signal output circuit;


a supporting portion supporting the drive signal output circuit; and

a housing accommodating the drive signal output circuit, the drive portion, the solid- state battery, and the supporting portion, wherein

the housing includes a first housing surface,



the supporting portion is positioned between the first housing surface and the drive signal output circuit, and

the solid-state battery is positioned between the first housing surface and the supporting portion.
16/942,824

1. A liquid discharge apparatus comprising: 

a drive signal output circuit configured to output a drive signal; 

a drive section comprising a discharge head configured to discharge a liquid in accordance with the drive signal; 

a solid-state battery configured to supply electric power to the drive signal output circuit; and 




a housing that includes a first wall section and a second wall section, and houses the drive section, the drive signal output circuit, and the solid-state battery, 

wherein the solid-state battery includes a solid electrolyte and a first electrode, the first wall section has a first surface that is an outer surface of the housing, 









the second wall section has a second surface that is an outer surface of the housing, an area of the second surface is larger than an area of the first surface, and the solid electrolyte and the first electrode are stacked along a direction intersecting the second surface.

	
	Re claim 14, patent claim 14 does not clearly claim “a support portion supporting the drive signal output circuit.”  Further it is not clearly claim “the battery is placed between the support portion and the first surface.”  It is a common knowledge in the art that the surface to which a device is mounted maybe called “a supporting portion surface.”  Therefore, it would have been obvious to have provided a supporting portion where the drive circuit is to be placed to secure the circuit onto the device.  Regarding the position where the battery is placed, it would have been also obvious to one having ordinary skill in the art at the time the invention was made to have placed the battery between the supporting portion and the first surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. 

17/083,380 (present application)

15. (Original) The mobile device according to claim 14, wherein

the housing includes a second housing surface that is connected to the first housing surface, and


the solid-state battery is positioned between a contact point, where the first housing surface and the second housing surface are connected to each other, and the supporting portion.

16/942,824

1. A liquid discharge apparatus comprising…

a housing that includes a first wall section and a second wall section, and houses the drive section, the drive signal output circuit, and the solid-state battery, 

wherein the solid-state battery includes a solid electrolyte and a first electrode, the first wall section has a first surface that is an outer surface of the housing, 


the second wall section has a second surface that is an outer surface of the housing, an area of the second surface is larger than an area of the first surface, and the solid electrolyte and the first electrode are stacked along a direction intersecting the second surface.


	Re claims 15 and 19, patent claim 1 does not specifically claim the supporting portion with respect to the solid-state battery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the supporting portion in the claimed position since it has been held that rearranging parts of an invention involves only routine skill in the art. 

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and accompanied by an approved Terminal Disclaimer.

Claim 18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087